Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant’s amendment filed on 3/7/2022.  Claims 1-3, 5, 8, 11, 13, 15, 16, 18 and 19 are amended.  Claims 21-23 are new. Claims 4, 7, 14 and 17 are cancelled. Claims 1-3, 5, 6, 8- 13, 15, 16, 18-23 are pending. 
Allowable Subject Matter
Claims 1-3, 5, 6, 8- 13, 15, 16, 18-23 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s claimed invention is drawn to a process for controlling access to data stored on a Blockchain utilizing split cryptographic keys. 

The examiner notes for the record that applicant’s dependent claims 4 and 14 where objected to in office action dated 12/9/2021, as being dependent upon a rejected base claim, but allowable if rewritten into independent form. The examiner contends that applicant’s claims submitted on 3/7/2022, amends independent claim 1 and independent 11 to include the subject of dependent claims 4 and 14 respectively. As such independent claims 1 and 11 are now allowable. The examiner contends that the applicant has amended independent claim 18 to include the feature(s) of, “wherein the transceiver is configured to send the partial key to the first proxy node, and wherein the partial key is for generation of a conversion key. and the conversion key is for converting the first encrypted ciphertext into a second encrypted ciphertext encrypted by a public key of the request node.”.  The examiner contends that the newly amended subject matter in independent claim 18, in conjunction with the other claim limitation(s) of independent claim 18, places the claim 18 in condition for allowance. The examiner further notes that the applicant has added new independent claim 21, for which recites similar feature(s) to newly amended independent claim 18. Therefore, the examiner contends that newly added independent claim 21 is allowable as well. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Response to Arguments
Examiner’s Remarks – Specification Objection (Title)
The examiner withdraws the objection to applicant’s specification in view of applicant’s newly amended title submitted on 3/7/2022.
Examiner’s Remarks – Claim Rejections - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendment(s) submitted on 3/7/2022.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Munson; Michelle (US Patent No. 10,805,084), Wood; Christopher A. (US Patent No. 10,404,450) and Reese; Kenneth W. (US Patent Publication No. 2016/0283937).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497